Title: To James Madison from David Lenox, 17 August 1802 (Abstract)
From: Lenox, David
To: Madison, James


17 August 1802, New York. Notifies JM of his arrival in New York after a passage of fifty-seven days from London; “I shall conc[e]ive it my duty to proceed to the Seat of Government when I am advised of your being there.” Asks JM to “direct a remitta⟨nce⟩ to me here of three or four thousand doll⟨ars⟩ which I expect will [be] due to me on a settlemen⟨t⟩ of my Accounts.”
 

   
   RC (DNA: RG 59, CD, London, vol. 8). 2 pp.; docketed by Brent as received 19 Aug.



   
   Daniel Brent informed Lenox that he had forwarded this letter to JM in Virginia “and I have just got his instructions to inform you in reply, that he had made a requisition on the Treasury in your favor for Three thousand dollars, which will accordingly be remitted to you from that Department, in a draft on New York. I have it in charge from him likewise to signify to you on this occasion, that it is desireable your accounts should be forwarded hither with all convenient dispatch.” Lenox replied that he would prefer to bring his accounts and vouchers to Washington himself after JM’s arrival there but he would forward them if instructed to do so (Brent to Lenox, 9 Sept. 1802 [DNA: RG 59, DL, vol. 14]; Lenox to Brent, 13 Sept. 1802 [DNA: RG 59, CD, London, vol. 8]).



   
   A full transcription of this document has been added to the digital edition.

